Citation Nr: 0021765	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  97-06 719	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for Xanax dependency 
secondary to medications prescribed for service-connected 
chronic obstructive pulmonary disorder (COPD).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



INTRODUCTION

This case initially arose from a rating decision of December 
1992 from the Jackson, Mississippi, Regional Office (RO).  In 
a decision dated in August 1999, the Board of Veterans' 
Appeals (hereinafter the Board) denied entitlement to service 
connection for Xanax dependency secondary to medications 
prescribed for service-connected COPD.  The appellant 
appealed that determination to the United States Court of 
Appeals for Veterans Claims (Court), which vacated the 
Board's August 1999 decision based on the death of the 
appellant.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1951 to April 1953.

2.	On July 28, 2000 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Jackson, 
Mississippi, that the veteran died on April [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.




		
                JEFF MARTIN
	Member, Board of Veterans' Appeals

 



